940 F.2d 660
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.John Richard JONES, Plaintiff-Appellant,v.Jesse FARR, Defendant-Appellee.
No. 91-5067.
United States Court of Appeals, Sixth Circuit.
July 31, 1991.

1
Before DAVID A. NELSONand SUHRHEINRICH, Circuit Judges, and HARVEY, Senior District Judge.*

ORDER

2
John Richard Jones appeals a district court order dismissing his complaint for lack of subject matter jurisdiction.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon consideration, the panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Jones brought this action against his attorney for malpractice and breach of fiduciary duty.  The district court dismissed the case for lack of subject matter jurisdiction.  See 28 U.S.C. Secs. 1331, 1332;  Schlomann v. Ramsdell, 720 F.2d 20 (8th Cir.1983).


4
On appeal, Jones argues that the dismissal was improper.


5
Upon consideration, we affirm the district court's order for the reasons the court stated in the opinion it entered on December 10, 1990.  Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable James Harvey, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation